Order entered August 12, 2014




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-14-00270-CR

                              MACK MCKINLEY WARD, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                             Trial Court Cause No. F12-63580-Y

                                              ORDER
          The Court DENIES court reporter Sharon Hazlewood’s August 4, 2014 second request

for an extension of time to file the reporter’s record. Ms. Hazlewood did not tender the record by

the August 11, 2014 date specified in the request.

          We ORDER the trial court to make findings of fact regarding whether appellant has been

deprived of the reporter’s record because of ineffective counsel, indigence, or for any other

reason.

         The trial court shall first determine whether appellant desires to prosecute the appeal. If
          the trial court determines that appellant does not desire to prosecute the appeal, it shall
          make a finding to that effect.

         If the trial court determines that appellant desires to prosecute the appeal, it shall next
          determine whether appellant is indigent and entitled to proceed without payment of costs
          for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
        trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
        court is ORDERED to take such measures as may be necessary to assure effective
        representation, which may include appointment of new counsel. If the trial court finds
        appellant is not indigent, it shall determine whether retained counsel has abandoned the
        appeal.

       The trial court shall next determine: (1) the name and address of each court reporter who
        recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
        in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
        be filed.


        We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order.


        The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.



                                                       /s/    DAVID EVANS
                                                              JUSTICE